Case: 19-2286    Document: 52    Page: 1   Filed: 09/01/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

        LUBBY HOLDINGS LLC, VAPOROUS
             TECHNOLOGIES, INC.,
               Plaintiffs-Appellees

                            v.

                    HENRY CHUNG,
                   Defendant-Appellant
                  ______________________

                        2019-2286
                  ______________________

     Appeal from the United States District Court for the
 Central District of California in No. 2:18-cv-00715-RGK-
 JC, Judge R. Gary Klausner.
                  ______________________

                Decided: September 1, 2021
                  ______________________

     DANIEL C. CALLAWAY, Farella Braun & Martel LLP,
 San Francisco, CA, argued for plaintiffs-appellees. Also
 represented by NADIA ARID, ERIK C. OLSON.

     WILLIAM B. CHADWICK, Kimball Anderson, Salt Lake
 City, UT, argued for defendant-appellant. Also repre-
 sented by ROBERT AYCOCK; JOSEPH PIA, Pia Hoyt, Salt Lake
 City, UT; JEN-FENG LEE, LT Pacific Law Group LLP, City
 of Industry, CA.
                  ______________________
Case: 19-2286     Document: 52     Page: 2    Filed: 09/01/2021




 2                               LUBBY HOLDINGS LLC   v. CHUNG



     Before NEWMAN, DYK, and WALLACH, Circuit Judges.
      Opinion for the court filed by Circuit Judge DYK.
 Opinion concurring in part and dissenting in part filed by
                 Circuit Judge NEWMAN.
 DYK, Circuit Judge.
     Henry Chung appeals a judgment of the United States
 District Court for the Central District of California, finding
 that Mr. Chung was liable for infringing U.S. Patent No.
 9,750,284 (the “’284 patent”) and awarding damages of
 $863,936.10. Although we conclude that there was evi-
 dence to support the jury’s verdict that Mr. Chung directly
 infringed the ’284 patent, the district court erred in award-
 ing damages for the sales of infringing products prior to the
 commencement of this action, which is the date Mr. Chung
 received actual notice of the ’284 patent under 35 U.S.C.
 § 287. As a result, we affirm in part, reverse in part, and
 remand for a new trial to determine the number of infring-
 ing products sold after the commencement of this action
 and for the determination of a reasonable royalty rate for
 the sale of these units.
                        BACKGROUND
      Lubby Holdings, LLC is the owner of the ’284 patent,
 titled “Personal Vaporizer.” “Personal vaporizers are
 handheld devices that vaporize a vaporizing medium such
 as a liquid solution or a wax.” ’284 patent col. 1 ll. 17–18.
 The ’284 patent relates to personal vaporizers that “will re-
 sist leaking, particularly during periods of nonuse.” Id.
 col 1 l. 65. Vaporous Technologies, Inc. is a nonexclusive
 licensee of the ’284 patent. On January 26, 2018, Lubby
Case: 19-2286     Document: 52      Page: 3    Filed: 09/01/2021




 LUBBY HOLDINGS LLC   v. CHUNG                                3



 Holdings and Vaporous Technologies (collectively,
 “Lubby”) sued Mr. Chung for infringement. 1
     Beginning on May 7, 2019, the district court held a
 three-day jury trial. Each party presented evidence. Dur-
 ing trial, Mr. Chung moved for judgment as a matter of law
 under Federal Rule of Civil Procedure 50(a) as to damages,
 arguing that Lubby did not meet its burden to prove that it
 complied with 35 U.S.C. § 287’s marking requirement. The
 court took the motion under submission but did not issue a
 ruling. The jury ultimately returned a verdict finding
 Mr. Chung liable for direct infringement of the ’284 patent
 and awarding Lubby $863,936.10 in reasonable royalty
 damages. After trial, Mr. Chung renewed his motion for
 judgment as a matter of law under Rule 50(b). In a brief
 order, the district court denied Mr. Chung’s renewed mo-
 tion, finding that “there was sufficient evidence to support
 the jury’s verdict at the close of trial.” J.A. 3.
     Mr. Chung also moved for a new trial under Rule 59(a).
 In his Rule 59(a) motion, Mr. Chung argued that the ver-
 dict of liability was against the clear weight of the evidence.
 The district court denied the motion with minimal expla-
 nation.
    Mr. Chung appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(1).




     1   In its complaint, Lubby also sued DeepVapes Inc.,
 which did not appear in this action. The judgment purports
 to award relief against DeepVapes as well as Mr. Chung.
 DeepVapes did not appeal. We do not consider the status
 of the judgment against DeepVapes. Additionally, Lubby
 sued Ming Chen, an individual, whom the district court
 dismissed at trial.
Case: 19-2286     Document: 52       Page: 4   Filed: 09/01/2021




 4                                 LUBBY HOLDINGS LLC   v. CHUNG



                          DISCUSSION
                               I
     Mr. Chung first argues that there was no evidence in
 the trial record to support the jury’s verdict that he directly
 infringed the ’284 patent. Because Mr. Chung did not
 properly raise the issue of his direct infringement liability
 in his Rule 50(a) motion and raised it only in his Rule 59(a)
 motion, we evaluate this issue under the substantially con-
 strained abuse-of-discretion standard of review applicable
 to Rule 59(a) motions. See Desrosiers v. Flight Int’l of Fla.
 Inc., 156 F.3d 952, 956–57 (9th Cir. 1998). “[W]here the
 basis of a Rule 59 ruling is that the verdict is not against
 the weight of the evidence,” we will reverse the jury’s find-
 ing of infringement “only where there is an absolute ab-
 sence of evidence to support the jury’s verdict.” Kode v.
 Carlson, 596 F.3d 608, 612 (9th Cir. 2010).
     There is evidence to support the jury’s verdict finding
 that Mr. Chung was liable for direct infringement of the
 ’284 patent under 35 U.S.C. § 271(a). Lubby presented ev-
 idence to establish that Mr. Chung made, offered to sell,
 and sold personal vaporizer devices accused of infringing
 the ’284 patent. See, e.g., J.A. 762:23–763:7 (Mr. Chung
 testifying that he designed the accused products); id.
 at 769:24–770:13 (Mr. Chung testifying that he sold the ac-
 cused products through his company); id. at 851:13–15
 (Mr. Chung testifying that he made the decision to sell the
 accused products through his company); id. at 851:16–17
 (Mr. Chung again testifying that he designed the accused
 products).
     Mr. Chung argues that he cannot be liable for infringe-
 ment based on acts that he took on behalf of his company,
 Esquire Distribution Inc., unless Lubby established that it
 was appropriate to pierce the corporate veil, and he argues
 that Lubby presented no evidence to support piercing the
 corporate veil. But that is not the standard. Corporate
Case: 19-2286     Document: 52       Page: 5    Filed: 09/01/2021




 LUBBY HOLDINGS LLC   v. CHUNG                                 5



 officers can be personally liable for their own acts of in-
 fringement, even if those acts were committed in their cor-
 porate capacity. In Wordtech Systems, Inc. v. Integrated
 Networks Solutions, Inc., 609 F.3d 1308 (Fed. Cir. 2010),
 we stated that “the ‘corporate veil’ shields a company’s of-
 ficers from personal liability for direct infringement that
 the officers commit in the name of the corporation, unless
 the corporation is the officers’ ‘alter ego.’” Id. at 1313. But,
 as we emphasized in Global Traffic Technologies LLC v.
 Morgan, 620 F. App’x 895 (Fed. Cir. 2015), “[w]e do not be-
 lieve this statement represents a departure from the tradi-
 tional rule that a person is personally liable for his own
 tortious actions, even if committed as a corporate officer.”
 Id. at 908 n.6 (citing United States v. Trek Leather, Inc.,
 767 F.3d 1288, 1299 (Fed. Cir. 2014)). “Instead, we inter-
 pret Wordtech as reinforcing the rule that a corporate of-
 ficer—or perhaps only a corporate owner—cannot be found
 derivatively liable for the corporation’s infringement with-
 out piercing the corporate veil.” Id. (internal citation omit-
 ted); see also Astronet Techs., Inc. v. BAE Sys., Inc., 802
 F.3d 1271, 1279 (Fed. Cir. 2015) (explaining that, while
 piercing the corporate veil is appropriate for questions of
 derivative liability, “veil-piercing standards do not govern
 the separate issue of direct liability for one’s own wrongful
 acts, as the governing law defines those wrongs”). The fact
 that Mr. Chung may have acted on behalf of his corporation
 does not excuse him from individual liability. Given the
 evidence that Mr. Chung sold the allegedly infringing prod-
 ucts and the deferential standard of review, we must up-
 hold the jury’s verdict that Mr. Chung is personally liable
 for direct infringement of the ’284 patent.
                                II
      Mr. Chung next argues that the record lacks substan-
 tial evidence to support the jury’s damages verdict. He con-
 tends that the jury’s “damages verdict cannot stand
 because there is no evidence that Lubby complied with the
Case: 19-2286     Document: 52      Page: 6    Filed: 09/01/2021




 6                               LUBBY HOLDINGS LLC   v. CHUNG



 marking and notice requirements under 35 U.S.C. § 287.”
 Appellant’s Br. 49. 2 Mr. Chung properly preserved and
 raised this issue in his Rule 50 motions. A denial of a mo-
 tion for judgment as a matter of law is reviewed de novo.
 Greisen v. Hanken, 925 F.3d 1097, 1107 (9th Cir. 2019).
     “Pursuant to 35 U.S.C. § 287(a), a patentee who makes
 or sells a patented article must mark his articles or notify
 infringers of his patent in order to recover damages.” Arc-
 tic Cat Inc. v. Bombardier Recreational Prods. Inc.,
 876 F.3d 1350, 1365 (Fed. Cir. 2017). “If a patentee who
 makes, sells, offers for sale, or imports his patented articles
 has not ‘given notice of his right’ by marking his articles
 pursuant to the marking statute, he is not entitled to dam-
 ages before the date of actual notice.” Id. at 1366 (quoting
 Dunlap v. Schofield, 152 U.S. 244, 248 (1894)).
    Lubby argues that Mr. Chung did not meet his initial
 burden of production to point to products that he believed


     2   35 U.S.C. § 287(a) provides, in pertinent part:
     Patentees, and persons making, offering for sale, or
     selling within the United States any patented arti-
     cle for or under them, or importing any patented
     article into the United States, may give notice to
     the public that the same is patented, either by fix-
     ing thereon the word “patent” or the abbreviation
     “pat.”, together with the number of the patent . . . .
     In the event of failure so to mark, no damages shall
     be recovered by the patentee in any action for in-
     fringement, except on proof that the infringer was
     notified of the infringement and continued to in-
     fringe thereafter, in which event damages may be
     recovered only for infringement occurring after
     such notice. Filing of an action for infringement
     shall constitute such notice.
Case: 19-2286     Document: 52     Page: 7    Filed: 09/01/2021




 LUBBY HOLDINGS LLC   v. CHUNG                               7



 were sold unmarked. “The patentee bears the burden of
 pleading and proving he complied with § 287(a)’s marking
 requirement.” Id. “The burden of proving compliance with
 marking is and at all times remains on the patentee.” Id.
 at 1367. However, “an alleged infringer who challenges the
 patentee’s compliance with § 287 bears an initial burden of
 production to articulate the products it believes are un-
 marked ‘patented articles’ subject to § 287.” Id. at 1368.
 We have emphasized that “this is a low bar.” Id. As we
 have explained, “[t]he alleged infringer need only put the
 patentee on notice that he or his authorized licensees sold
 specific unmarked products which the alleged infringer be-
 lieves practice the patent. The alleged infringer’s burden
 is a burden of production, not one of persuasion or proof.”
 Id. But “[o]nce the alleged infringer meets its burden of
 production, . . . the patentee bears the burden to prove the
 products identified do not practice the patented invention.”
 Id.
       Mr. Chung met his burden of production under Arctic
 Cat “to articulate the products [he] believes are unmarked
 ‘patented articles’ subject to § 287,” id. Lubby did not dis-
 close its damages computation as required by Federal Rule
 of Civil Procedure 26(a)(1)(A)(iii) until May 6, 2019, the day
 prior to trial. That same day, Mr. Chung objected to
 Lubby’s damages computation, including raising the issue
 of whether Lubby’s products were properly marked as re-
 quired by 35 U.S.C. § 287. In his objection, Mr. Chung spe-
 cifically pointed to the J-Pen Starter Kit product as listed
 on Lubby’s website, which did not include a patent number.
 Mr. Chung met his initial burden of production in his ob-
 jection by pointing to Lubby’s J-Pen Starter Kit product,
 clearing Arctic Cat’s “low bar” to put Lubby “on notice that
 [it] . . . sold specific unmarked products which [Mr. Chung]
 believes practice the patent.” Id. After Mr. Chung’s objec-
 tion, Lubby “b[ore] the burden to prove the products iden-
 tified do not practice the patented invention.” Id. Lubby
Case: 19-2286     Document: 52     Page: 8    Filed: 09/01/2021




 8                               LUBBY HOLDINGS LLC   v. CHUNG



 presented no evidence that the identified product did not
 practice the patent or that it marked the products it actu-
 ally sold and thus failed to establish that it marked the
 products as required by § 287. It can recover damages only
 for the period that it provided actual notice to Mr. Chung.
     Lubby established only that Mr. Chung was actually
 notified of infringement of the patent as required by § 287
 as of the filing of the lawsuit on January 26, 2018. See 35
 U.S.C. § 287(a) (“Filing of an action for infringement shall
 constitute . . . notice.”).
     In response, Lubby argues that Mr. Chung had actual
 notice prior to the filing of the lawsuit because Mr. Chung
 admitted in his answer “that he had notice of the issuance
 of the ’284 patent.” Appellee’s Br. 57. Mr. Chung’s admis-
 sion that he had notice that the ’284 patent issued does not
 equate to actual notice under § 287. “For purposes of sec-
 tion 287(a), notice must be of ‘the infringement,’ not merely
 notice of the patent’s existence or ownership.” Amsted In-
 dus. Inc. v. Buckeye Steel Castings Co., 24 F.3d 178, 187
 (Fed. Cir. 1994).
      Lubby also argues that, because Mr. Chung was on no-
 tice of the ’284 patent and of his own infringing activity be-
 fore the filing of the lawsuit, it is entitled to damages from
 earlier sales. As we have long explained, “the actual notice
 requirement of § 287(a) is satisfied when the recipient is
 informed of the identity of the patent and the activity that
 is believed to be an infringement, accompanied by a pro-
 posal to abate the infringement, whether by license or oth-
 erwise.” SRI Int’l, Inc. v. Advanced Tech. Labs., Inc., 127
 F.3d 1462, 1470 (Fed. Cir. 1997). “It is irrelevant [under
 § 287] . . . whether the defendant knew of the patent or
 knew of his own infringement. The correct approach to de-
 termining notice under [§] 287 must focus on the action of
 the patentee, not the knowledge or understanding of the
 infringer.” Amsted, 24 F.3d at 187.
Case: 19-2286     Document: 52     Page: 9    Filed: 09/01/2021




 LUBBY HOLDINGS LLC   v. CHUNG                               9



      Lubby does not point to any evidence that it notified
 Mr. Chung of “[an] activity that is believed to be an in-
 fringement” before the filing of the lawsuit. SRI, 127 F.3d
 at 1462. Lubby argues that its witnesses testified that, be-
 fore the patent issued, (a) Mr. Chung “signed nondisclosure
 agreements of July and October 2015,” Appellee’s Br. 57;
 (b) “the agreements pertained to the underlying technology
 in Lubby’s December 2014 patent application,” id.
 at 57–58; and (c) at that time, J. Christian Rado, the owner
 of Lubby Holdings and CEO and president of Vaporous,
 “told [Mr.] Chung that he could not use the technology in
 the ’284 patent,” id. at 58. Lubby also argues that it pre-
 sented other evidence that established that Mr. Chung sold
 infringing units after the patent issued. The cited testi-
 mony and evidence do not show that Lubby (through Mr.
 Rado or otherwise) provided Mr. Chung “[an] affirmative
 communication of a specific charge of infringement by a
 specific accused product or device.” Arctic Cat, 950 F.3d
 at 864 (emphases added) (quoting Amsted, 24 F.3d at 187).
 Damages thus can only be awarded for infringing units sold
 after the filing of the lawsuit. The district court erred in
 not entering a judgment as a matter of law that Mr. Chung
 was not liable for damages prior to the filing of the lawsuit.
     Without citing to any evidence presented at trial,
 Mr. Chung argues that, following the filing of the lawsuit,
 there is only evidence that he sold infringing products for
 seven days, which totaled to 408 units. While that may be
 true, the only evidence of infringing sales presented at trial
 were two sales summaries, which listed cumulative sales
 over two time periods: (1) March 1, 2016, through Febru-
 ary 1, 2018; and (2) September 6, 2017, through February
 1, 2018. Both of these summaries include sales for the pe-
 riod prior to the filing of the lawsuit and do not break out
 sales in a way that establishes the number of sales that
 occurred for the period following the filing of the lawsuit.
 We thus remand for a new trial to determine the number
Case: 19-2286     Document: 52      Page: 10    Filed: 09/01/2021




 10                              LUBBY HOLDINGS LLC    v. CHUNG



 of sales made by Mr. Chung following the filing of the com-
 plaint and the damages award appropriate for Mr. Chung’s
 sale of these infringing units. 3
                          CONCLUSION
      In sum, we affirm the district court’s denial of
 Mr. Chung’s Rule 59(a) motion concerning the jury’s ver-
 dict that Mr. Chung directly infringed the ’284 patent, re-
 verse the district court’s denial of Mr. Chung’s Rule 50(b)
 motion for the units sold prior to the filing of the complaint,
 and remand for a new trial to determine the number of
 sales made by Mr. Chung following the filing of the com-
 plaint and the amount of a reasonable royalty associated
 for these units. 4
   AFFIRMED IN PART, REVERSED IN PART, AND
                 REMANDED
                             COSTS
 No costs.




      3  Mr. Chung also argues that the damages award in-
 cluded sales made prior to the issuance of the ’284 patent.
 We have no need to address this argument given our hold-
 ing that damages are unavailable with respect to sales be-
 fore the filing of the suit, and the filing of the suit occurred
 after patent issuance.
     4   Given the reversal and the likelihood that the roy-
 alty computation in any new trial will be different, we do
 not address Mr. Chung’s objection to the previous royalty
 computation.
Case: 19-2286    Document: 52      Page: 11    Filed: 09/01/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

         LUBBY HOLDINGS LLC, VAPOROUS
              TECHNOLOGIES, INC.,
                Plaintiffs-Appellees

                              v.

                     HENRY CHUNG,
                    Defendant-Appellant
                   ______________________

                         2019-2286
                   ______________________

     Appeal from the United States District Court for the
 Central District of California in No. 2:18-cv-00715-RGK-
 JC, Judge R. Gary Klausner.
                  ______________________

 NEWMAN, Circuit Judge, concurring in part, dissenting in
 part.
     The jury found that U.S. Patent No. 9,750,284 (“the
 ’284 patent”) is valid and is infringed by defendant Henry
 Chung; the jury assessed damages. I join the court’s affir-
 mance of the verdict of infringement. However, I respect-
 fully dissent from the court’s rejection of the jury’s damages
 verdict.
      The issue of damages was tried to the jury, on the evi-
 dence and arguments presented by the parties. The dis-
 trict court sustained the verdict, for it was supported by
Case: 19-2286    Document: 52     Page: 12   Filed: 09/01/2021




 2                              LUBBY HOLDINGS LLC   v. CHUNG



 substantial evidence. 1 There is no sound basis for this
 court’s appellate discard of the jury’s verdict.
                         DISCUSSION
     The e-cigarette device of the ’284 patent is the inven-
 tion of Christian Rado, the owner of Lubby Holdings LLC
 and Vaporous Technologies, Inc. (collectively “Lubby”). In
 evidence at the trial were Henry Chung’s business records
 of his relationship with Rado and between their companies,
 the parties’ confidentiality agreements concerning this in-
 vention, and documentation of Chung’s importations and
 sales of this e-cigarette device, showing Chung’s costs and
 profits. This information was validated by Chung in his
 testimony at the trial.
     Nonetheless, my colleagues discard the jury’s damages
 verdict, on the theory that Chung did not have notice of
 infringement until he was served with the complaint in the
 district court action. On this ground, my colleagues hold
 that there can be no liability for infringement before the
 date of service. 2 This theory ignores Chung’s admitted
 knowledge, for these parties had been collaborators in con-
 nection with this invention. Rado testified that when the
 collaboration ended he told Chung not to infringe, and
 Chung acknowledged this warning.




     1  Lubby Holdings, Inc. v. Chung, No. 2:18-cv-00715-
 RGK-JC, 2019 WL 4284507 (C.D. Cal., June 17, 2019);
 Lubby Holdings, Inc. v. Chung, No. 2:18-cv-00715-RGK-JC,
 2019 WL 8105375 (C.D. Cal., July 12, 2019).
     2   At the trial, Chung’s defense to infringement was
 that he did not personally infringe; only his company in-
 fringed. The jury’s finding of personal liability is not ne-
 gated by my colleagues.
Case: 19-2286    Document: 52      Page: 13    Filed: 09/01/2021




 LUBBY HOLDINGS LLC   v. CHUNG                               3



     The jury was told of the collaboration between Rado
 and Chung, their two Supply Agreements, a Consulting
 Agreement, two Confidentiality Agreements, and the man-
 ufacturing arrangements involving Chung’s contacts in
 China – all for the e-cigarette device of Rado’s ’284 patent.
 When the collaboration ended, Rado told Chung not to in-
 fringe, and Chung nonetheless did so. This testimony and
 evidence was before the jury, in examination and cross ex-
 amination; the jury found liability and awarded damages
 measured as a royalty on Chung’s sales.
     By post-trial motion Chung argued that Lubby had not
 complied with the marking statute, 35 U.S.C. § 287; the
 district court stated that absence of marking was not es-
 tablished because no insufficiently marked product was
 identified in Chung’s pre-trial Answer or Memorandum of
 Contentions of Fact and Law. The district court held that
 the damages verdict was supported by substantial evi-
 dence.
      The panel majority holds that Chung did not have no-
 tice of infringement and cannot be liable for damages until
 he was served with the complaint. However, “as an appel-
 late court, it is beyond our role to reweigh the evidence or
 consider what the record might have supported, or investi-
 gate potential arguments that were not meaningfully
 raised.” Apple, Inc. v. Samsung Elecs. Co., Ltd., 839 F.3d
 1034, 1062 (Fed. Cir. 2016). The essence of jury trial is that
 the parties choose how to present their case to the jury, and
 the jury’s verdict is reviewed on the record of the trial. See
 Sage Prod’s, Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1426
 (Fed. Cir. 1997) (“[A]ppellate courts do not consider a
 party’s new theories, lodged first on appeal. If a litigant
 seeks to show error in a trial court’s overlooking an argu-
 ment, it must first present that argument to the trial
 court.”).
    In evidence were Chung’s business records, which
 Chung ratified at trial, showing the high profit margin for
Case: 19-2286    Document: 52      Page: 14     Filed: 09/01/2021




 4                               LUBBY HOLDINGS LLC   v. CHUNG



 this product. Chung’s records showed sales of at least
 36,453 units of this device. Trial Ex. 201 (Appx1053).
 These sales were the basis for the calculation of damages
 of $863,936.10. At the trial Chung argued for a lower roy-
 alty rate, and Rado emphasized the high profits for this de-
 vice. See Avetek Danmark A/S v. CMI USA Inc., 852 F.3d
 1352, 1362 (Fed. Cir. 2017) (“We have explained that a pa-
 tent owner would be ‘unlikely’ to be ‘interested in’ accepting
 a royalty rate lower than its profit margin on the patented
 products.”).
     It is the jury’s role to weigh the evidence and argument
 and apply the law as instructed on the law. The court, in
 post-trial review of the jury verdict, must “view the evi-
 dence in the light most favorable to the party in whose fa-
 vor the jury returned a verdict and draw all reasonable
 inferences in its favor.” First Nat’l Mortg. Co. v. Fed. Realty
 Inv. Tr., 631 F.3d 1058, 1067 (9th Cir. 2011). It is not the
 appellate role to act as factfinder on appeal. “We affirm
 unless there is a clear showing of an absolute absence of
 evidence to support the jury’s verdict.” Duff v. Werner En-
 ters., Inc., 489 F.3d 727, 730 (5th Cir. 2007).
     A jury’s verdict must be accepted unless “the record
 contains no evidence in support of the verdict.” Molski v.
 M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007) (quoting
 Farley Transp. Co. v. Santa Fe Trail Transp. Co., 786 F.2d
 1342 (9th Cir. 1985)). The panel majority now discards the
 trial procedure, and devises a new theory whereby the
 court excuses all infringing activity occurring before the fil-
 ing of the district court complaint. No jury instruction was
 given on my colleagues’ theory of absence of notice of in-
 fringement. See Robert Bosch LLC v. Pylon Mfg. Corp., 659
 F.3d 1142, 1154 n.5 (Fed. Cir. 2011) (“[E]videntiary objec-
 tions not raised before the trial court are deemed
 waived…”).
    Assertion that Chung had no knowledge of infringe-
 ment was not presented at the trial. A motion to alter a
Case: 19-2286    Document: 52     Page: 15   Filed: 09/01/2021




 LUBBY HOLDINGS LLC   v. CHUNG                             5



 jury verdict can be granted only when “the evidence, con-
 strued in the light most favorable to the nonmoving party,
 permits only one reasonable conclusion, and that conclu-
 sion is contrary to the jury’s verdict.” Pavao v. Pagay, 307
 F.3d 915, 918 (9th Cir. 2002). “To the extent that there
 were conflicts in the evidence, neither the trial court
 upon motion for judgment n.o.v. nor the appellate court
 may substitute its choice of result for that of the jury.”
 Brooktree Corp. v. Advanced Micro Devices, Inc., 977 F.2d
 1555, 1580 (Fed. Cir. 1992) (“Applying the standard of ap-
 pellate review of a jury award of damages, the jury’s find-
 ing must be upheld unless the amount is ‘grossly
 excessive or monstrous,’ clearly not supported by the ev-
 idence, or based only on speculation or guesswork.”) (cit-
 ing Los Angeles Mem’l Coliseum Comm’n v. Nat’l
 Football League, 791 F.2d 1356, 1360 (9th Cir. 1986).
     From my colleagues’ contrary rulings, I respectfully
 dissent.